--------------------------------------------------------------------------------

[image00003.jpg]
Exhibit 10.3

 
THREE-YEAR PERFORMANCE STOCK UNIT AWARD AGREEMENT
Return on Invested Capital (ROIC) Performance Criteria
 
Name of Grantee:
 
 
Grant Date:
 
 
Number of Shares of Performance Stock Units:
 
 
Performance Period:
 
 



This Agreement evidences the grant by Compass Minerals International, Inc., a
Delaware corporation (the “Company”) of performance stock units to the
above-referenced “Grantee” pursuant to the Compass Minerals International, Inc.
2005 Incentive Award Plan, as may be amended from time to time (the “Plan”), and
the Rules, Policies and Procedures adopted by the Committee for the Plan, as may
be amended from time to time.  The Plan and the Rules, Policies and Procedures
are collectively referred to in this Agreement as the “Governing Documents”.
 
1.            Incorporation of Governing Documents.  The terms and provisions of
the Governing Documents are incorporated into and made a part of this Agreement
by reference.  In the event of a conflict between any provision of this
Agreement and the Governing Documents, the provisions of the Governing Documents
will control.  Capitalized terms used in this Agreement and not otherwise
defined shall have the meanings ascribed to those terms in the Governing
Documents.
 
2.            Performance Stock Units Awarded.  Grantee is hereby awarded the
number of common stock units (the “Performance Stock Units”) first set forth
above, subject to the other terms and conditions of this Agreement and the
Governing Documents.  Each unit represents the right to receive one share of the
Company’s Stock.
 
3.            Vesting Period.  The Performance Stock Units are subject to (i) a
three-year vesting period beginning on the Grant Date and ending on the third
anniversary of such Grant Date (the "Vesting Period") and (ii) the Performance
Criteria set forth in Exhibit A attached hereto.  The Performance Stock Units
will be forfeited by Grantee and no benefits will be payable under this
Agreement if Grantee’s service with the Company and its Subsidiaries ends prior
to the last day of the Vesting Period, except as otherwise provided in the
Governing Documents.
 
4.        Payment.  Within 30 days following the conclusion of the Vesting
Period, Grantee shall receive a number of shares of Stock (in certificate or
book entry form and rounded to the nearest whole share) equal to the number of
Performance Stock Units with respect to which the Performance Criteria have been
satisfied; provided, however, that if the Grantee’s service with the Company and
its Subsidiaries ends earlier than the end of the Vesting Period under
circumstances that entitle the Grantee to payment, then the time of payment and
the number of shares that the Grantee will receive will be determined in
accordance with the Governing

--------------------------------------------------------------------------------

Documents.  Any non-vested Performance Stock Units will be forfeited by Grantee
and no benefits will be payable under this Agreement with respect to such
non-vested Performance Stock Units
 
5.            Dividend Equivalents.  Grantee shall be entitled to receive
Dividend Equivalents as set forth in the Governing Documents.
 
6.            Entire Agreement.  This Agreement, together with the Governing
Documents, constitute the entire agreement between the parties with respect to
the subject matter hereof and thereof and supersede all prior written or oral
negotiations, commitments, representations and agreements with respect thereto.
 
7.            Receipt of Governing Documents.   Grantee acknowledges receipt of
a copy of the Governing Documents.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date. This Agreement may be executed in counterparts.
 
COMPASS MINERALS INTERNATIONAL, INC.
   
By:
    
Name:
Steven N. Berger  
Title:
Senior Vice President Corporate Services    
GRANTEE
         

 

--------------------------------------------------------------------------------

EXHIBIT A
PERFORMANCE CRITERIA FOR PERFORMANCE STOCK UNIT AWARD
Return on Invested Capital (ROIC) Performance Criteria


All of the Performance Stock Units granted under this award agreement will be
forfeited at the end of the applicable Performance Period unless the following
Performance Criteria are satisfied.
 
Performance
Period
ROIC Performance Criteria
FY      to     
 
Threshold
Target
Maximum
 
ROIC Achieved:
[ ]%
[ ]%
[ ]%
 
Vesting Percent:
[ ]%
[ ]%
[ ]%
 
Earned percentages will be interpolated on a straight line basis 

 
 
 

--------------------------------------------------------------------------------